DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/6/2022 have been received and entered. Claims 1 and 14 have been amended. Claims 1-19 are pending in the application.
Applicants’ remark has been considered and persuasive to define the amended claim 1 with recited clarification and tangible result forward to a real world to realize a useful of the practical application. However, in page 6 of 9 of the remark, applicant refer the independent amended claim 14 “(as with claim 1, see specification paragraph [0049] and discussion regarding optimum phase angle)”, and in page 8 of 9 of the remark, applicant stated “Claim 14 has been amended in similar manner, and is submitted to be allowable over Parnin and Smith”. This is unclear in the applicants’ argument because the amended claim 14 is not similar manner to the amended claim 1 such applicant indicated “as with claim 1, see specification paragraph [0049] and discussion regarding optimum phase angle”. When reviewed the paragraph 0049, the paragraph stated “The oil debris monitor phase angle is used to classify detected particle types (Ferrous/nonferrous) through a mathematical transformation. The phase angle is calibrated by pulling a particle of known type and size through the sensor and using the ratio of I and Q channel amplitude and trigonometric relationships to calculate an optimum (for classification) phase angle. The I channel is the In-phase, or real component and the Q channel is the Quadrature (90 0 shift of real component). As will be further described below, this principle is applied to background noise in the system by calculating the slope of the relationship between noise peaks of the oil debris monitor I and Q data channels”. Therefore, the independent amended claim 14 is not similar with the amended claim 1, and the amended claim 14 is not support by the paragraph 0049. Further, there is no place in the amended claim 14 to indicate a tangible result forward to a real world to recognize a useful of a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 14, the amended claim 14 is not clear to define for the claimed invention because the claim 14 is independent claim, the claim is not depended on the claim 1 in order to recognize the operable of the oil debris monitor sensor. Therefore, it is unclear to define the performance operation about “determine a calculated phase angle of I and Q channel data from only noise from the in-line oil debris monitor sensor” when missing: identify a multiple noise peaks, determine a linear regression of the noise peaks, calculate a slope of regression from the linear regression, convert the slope to determine a calculated phase angle.
 	Dependent claims 15-19 are rejected based on the rejection of the base claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because when to compare the calculated phase angle to a known phase angle of the oil debris monitor sensor, there is no place in the amended claim 14 to indicate a tangible result forward to a real world to recognize a useful of a practical application.

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive to the amended claim 14. Please see section 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kempster et al (US 5444367) discloses method and apparatus for detecting particles in a fluid having coils isolated from external vibrations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865